Citation Nr: 1526959	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A).  


REPRESENTATION

Appellant represented by:	Robert v. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that in relevant part denied the Veteran's claim of entitlement to SMC based on A&A.  

In a July 2012 decision, the Board denied this claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In an October 2013 Memorandum Decision, the Court vacated the Board's decision with respect to this claim only and remanded the matter to the Board for further development and readjudication in compliance with the directives specified.  In the August 2014 decision, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  Specifically, the claim was remanded for a new VA examination.  The claim is now returned to the Board.

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

For the reasons set forth below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims for entitlement to SMC based on the need for A&A.  Although the Board sincerely regrets further delay, another remand is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.

Pursuant to the August 2014 remand, the Board remanded the Veteran's claim and directed the AOJ to (1) obtain all outstanding VA and private treatment records and associate them with the claims folder or the Veteran's paperless claims folder in Virtual VA/VBMS; and to (2) schedule the Veteran for a VA examination to determine whether his service-connected disabilities caused him to be in need of regular A&A of another person.  

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

The Board referenced these regulatory provisions in the remand instructions.  Pursuant to the August 2014 remand, the Veteran was scheduled for a VA examination in connection to his claim for special monthly compensation based on the need for aid and attendance in November 2014.  During the evaluation, he described his day-to-day activities, noting that after waking up and taking a shower, his mother brings him his medication, prepares his lunch, cleans up after him, drives him to his appointments in the city, prepares his dinner, and takes care of his laundry.  He stated that that in between these activities, he usually watches television, reads a book, or plays on the computer.  He did note that he helps his mother with gathering the dirty laundry, taking the garbage out, and buying groceries.  With regard to his ability to protect himself from daily hazards/dangers, the Veteran reported symptoms of dizziness that occurred less than weekly, and mild occasional memory loss.  He further noted that imbalance can occasionally affect his ability to ambulate, but added that he can walk up to 1/2 mile without the assistance of another person.  The Veteran further reported that he is able to perform all functions of self-care.  

Upon physical examination of the Veteran, the examiner described the Veteran's appearance as obese, with a normal posture and gate, and further found no limitation of motion or deformity in the cervical and thoracolumbar spines.  In addition, the examiner determined that the Veteran had no restrictions with regard to when he could leave the house.  According to the examiner, the Veteran sometimes forgets to take his medication, and his mother has to remember to give it to him.  With regard to the Veteran's mental competency, the examiner determined that the Veteran was capable of managing his financial affairs, noting that he pays his own cell phone bill, truck bills, and child support.  

Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with severe obstructive sleep apnea and obesity, and determined that the Veteran was independent in his daily living activities, but his mom had to remind him to take his medication due to the fact that he sometimes forgets.  

Unfortunately, the Board does not find the examination and opinion provided to be adequate.  Indeed, the examiner did not address the question listed in the August 2014 Board remand - whether the Veteran's service-connected disabilities, either individually or collectively, required him to have regular aid and attendance of another person under the criteria defined in 38 C.F.R. § 3.352(a).  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  

The Veteran is currently service connected for major depressive disorder, which is evaluated as 100 percent disabling; residuals of brain injury/cerebral anoxia that is rated as 20 percent disabling; L5 spondylolysis without spondylolisthesis, mild degenerative disc disease L5-S1, evaluated as 10 percent disabling and hypothyroidism, evaluated as 10 percent disabling.  The Veteran has also been deemed incompetent for purposes of managing VA disability benefits effective July 18, 2008.  See July 2008 rating decision.  

The examiner does not appear to have taken the Veteran's service-connected psychiatric disorder, residuals of brain injury, low back disorder and hypothyroidism into consideration when determining whether his disabilities caused him to need regular A&A.  Private medical records dated in 2008 reflect that the Veteran was admitted to the hospital for methadone overdose which left him with ongoing cognitive deficits, to include memory impairment, diminished attention, and decreased speed of response during conversation.  He was diagnosed with having anoxic encephalopathy as a result of this overdose.  During an October 2008 neuropsychological evaluation, the neuropsychologist, R.B., Psy.D., determined that the Veteran's test results were consistent with an impression of dementia secondary to cerebral anoxia.  According to Dr. B., from a functional perspective, the Veteran appeared to require continued supervision, and activities such as driving, unsupervised cooking, operation of machinery or use of firearms should not be allowed.  Dr. B. also found that the Veteran would have a difficult time retaining new information.  At the September 2009 VA psychiatric examination, the examiner described the Veteran's MDD as severe in nature and noted that the Veteran was oriented to the month and year, but not the day of the month.  It was also noted that the Veteran did not understand the outcome of behavior and only partially understood that he had a problem.  When asked whether there was a problem with his activities of daily living, the examiner determined that the Veteran's depression had a severe effect on his ability to carry out household chores, and a slight effect on his bathing.  

In a notarized affidavit, date-stamped as received in February 2015, the Veteran's mother, S.P., stated that she was the Veteran's fiduciary and thus responsible for handling all his funds, to include paying his bills and managing his money.  According to S.P., if the Veteran was left to handle his affairs independently, his bills would be left unpaid due to his inability to remember times and due dates, and to stay motivated and focused.  S.P. further stated that she has to remind the Veteran to pack his medication in the weekly reminder pack and to refill them on a monthly basis.  According to S.P., despite these reminder packs being set up for him, she still has to remind the Veteran to take his medications on time, and of his upcoming appointments.  She added that if the Veteran was on his own, he would not take his medications as prescribed.  S.P. also noted that although Veteran knows how to cook meals for himself, she cooks his meals because he gets increasingly anxious about leaving the stove on.  She further noted that she has to prompt him to get out of bed in the morning and take a shower about four to five times a week, otherwise he would stay isolated in his room.  According to S.P., although the Veteran has his driver's license, and is able to drive short distances alone, he becomes increasingly stressed when driving alone through busy traffic or someplace he is unfamiliar with, and calls her so she can help him over the phone.  

The affidavit provided by S.P. paints a different picture than that depicted at the VA examination, and indicates that the Veteran relies, and is in fact, dependent on his mother for a number of his day-to-day activities.  Moreover, as noted above, the November 2014 VA examiner did not take into consideration the Veteran's service-connected major depressive disorder, residuals of brain injury, low back disorder and hypothyroidism when providing an opinion.  In addition, although the examiner found the Veteran competent to handle his financial affairs, this conclusion appears to be based on questionable information considering the more recent statement issued by the Veteran's fiduciary and mother, attesting to the fact that she handles all his funds, to include the payment of his bills, and assists him with a number of his daily activities.  Indeed, review of the Virtual VA claims folder reflects that the Veteran was most recently scheduled for a Field Examination in February 2015.  Based on the records available, the report does not appear to reflect a change in the Veteran's competency.   

Given that additional questions remain regarding the Veteran's ability to handle his day-to-day activities, and in light of the additional evidence of record issued by the Veteran's mother and fiduciary, the Board finds that the Veteran should be scheduled for another VA examination to determine the likelihood that his service-connected disabilities cause him to be in need of regular aid and attendance.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding VA and private treatment records should be obtained and associated with the Veteran's claims folder or the Veteran's paperless claims file in Virtual VA/VBMS.  

2.  Then, the Veteran should be scheduled for another VA examination with an examiner qualified to determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected disabilities (major depressive disorder,  residuals of brain injury/cerebral anoxia; L5 spondylolysis without spondylolisthesis, mild degenerative disc disease L5-S1;and hypothyroidism) individually or collectively cause him to be in need of regular A&A of another person.  The claims file and all electronic records must be made available to a VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner should also take into consideration the February 2015 affidavit submitted by the Veteran's mother and fiduciary.  In reaching these conclusions, the examiner must address the following:  

Whether as a result of the Veteran's service-connected disabilities, he had (1) an inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without aid; (3) an inability to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) an inability to attend to the wants of nature; or (5) presence of incapacity, either physical or mental, which required care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issue on appeal.  If any benefit sought is not granted, the RO must furnish the Veteran and his attorney with a supplemental statement of the case and afford her an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

